Title: From George Washington to Brigadier General Casimir Pulaski, 7 December 1778
From: Washington, George
To: Pulaski, Casimir


  
    Dear Sir
    Paramus [N.J.] 7th Decemr 1778
  
I had the pleasure of receiving yours by Capt. Le Brun—at this place. The spare ammunition of the Army having gone on with the park of Artillery to Pluckemin I have given an order to have a proper supply sent on from thence. I have likewise given an order upon the Cloathier General for one hundred shirts—We have already made a distribution of what Blankets were upon hand. The Board of War are taking measures to procure a further quantity when you shall have a proportion.
The badness of the Roads at this season will render the transportation, of even a very light peice of Cannon, difficult. I have therefore declined sending it up at present; but should any offensive operation be determined upon, and it should be thought practicable to carry a peice or two of light Cannon thro’ the Woods, they can be sent up with more convenience when the Roads are hardened by the Frost.
I have directed the German Battalion to be stationed at Easton with a view of ordering them to the Fronteir should their assistance be needed. I have thought it better to let them remain there untill wanted, than send them up to consume your Stores which I imagine are not very ample. I expect by the time this reaches you General Hand will have arrived. I am with great Regard Dear Sir Yr most obt.
  
    P.S. You will be pleased to be as car<eful> as possible of the amunition, deliver<ing> it out only when wanted, and order<ing> frequent examinations of the quan<tity> delivered to see that there is no unneces<sary> waste by the soldiery.
  
